Appellant was convicted of an aggravated assault, and his punishment assessed at a fine of $25.
The complaint and information allege that the Christian name of appellant was unknown. When tried he did not suggest what his name really was, and no motion in regard thereto was made. No statement of facts accompanies the record; neither does it contain any motion for a new trial, nor any order on such motion if any was filed, the recognizance taken in the case reciting that an appeal had been taken to this court. The complaint and information being sufficient, the judgment is affirmed.
Affirmed.